OPINION — AG — "WHEN A DEFENDANT HAS BEEN SENTENCED UPON ONE CONVICTION AND A SUSPENSION OR JUDICIAL PAROLE GIVEN UNDER THE PROVISIONS OF 22 O.S. 1961 991 [22-991], AND THEREAFTER HE IS CONVICTED FOR ANOTHER OFFENSE, AND THE TRIAL COURT THEN REVOKES THE SUSPENSION GIVEN, THE COURT IS WITHOUT AUTHORITY TO ADJUDGE THAT THE SENTENCE RUN CONCURRENTLY." CONCLUDES, UPON THE FACTS PRESENTED TO US, THAT YOU ARE WITHOUT AUTHORITY, UNDER THE LAW, TO PERMIT TO BE SERVED CONCURRENTLY THE SENTENCES ENTERED IN CASES NUMBERED 10489 AND 10779 BY THE DISTRICT COURT OF MUSKOGEE COUNTY. CITE: 22 O.S. 1961 976 [22-976] (CHARLES OWENS)